Citation Nr: 1531778	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for rectal dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 
INTRODUCTION

The Veteran had active service from November 1966 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claims currently on appeal.  

In addition to the Veteran's physical claims file, electronic files have also been associated with this claim (Virtual VA and the Veterans Benefits Management System).  Evidence associated with these sources has been reviewed and considered in conjunction with the below remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for erectile dysfunction, rectal dysfunction and peripheral neuropathy of the lower extremities.  Specifically, he has alleged that these disabilities are secondary to his service-connected diabetes mellitus.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was granted service connection for diabetes mellitus, type II, in a May 2009 rating decision.  Subsequently, in June 2009, VA received a claim from the Veteran seeking service connection for erectile dysfunction, rectal dysfunction and peripheral neuropathy of both legs as secondary to his now service-connected diabetes mellitus.  

Upon receipt of the Veteran's claim, he was afforded a VA examination in July 2009.  The examiner noted a past history of L4 through L5 laminectomy.  According to the history recorded in the examination report, the Veteran reported neurological symptoms to be burning and tingling in his right thigh and also both of his feet.  He reported that both of his feet felt like calluses were all over them.  The Veteran reported that symptoms of burning in the thighs had been present for about 4 to 6 months and the symptoms associated with his feet had been present for about 2 years.  The examination report also indicates that the Veteran denied bowel function impairment.  No history was given regarding the Veteran's claimed erectile dysfunction.  

Physical examination revealed deficit in vibratory sensation to both lower extremities.  There was also a deficit noted in monofilament testing to both lower extremities on the plantar surfaces of the feet bilaterally.  The examiner diagnosed the Veteran with diabetes mellitus, type II.  The examiner stated that the Veteran had no neurologic disease or any other disability that was a complication of diabetes.  No rationale was provided in support of this broad conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The examiner further stated that the Veteran's current complaints of neurological deficits were present 2 years before the diagnosis of diabetes (although the examiner acknowledged his complaints of burning in the thighs at the time of the diagnosis of diabetes).  The examiner then concluded that the Veteran's current neurological symptoms were a result of advanced spondylosis.  No rationale was offered in support of this opinion, the examiner did not offer an opinion regarding the Veteran's complaints of burning in the thighs over the last 4 to 6 months and no opinion was offered as to whether the Veteran's service-connected diabetes mellitus has aggravated any preexisting neurological disorder of the lower extremities.  

Having reviewed the above examination report, the Board finds it insufficient to permit appellate review to proceed on any issue currently on appeal.  As such, the Veteran must be scheduled for a new examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran should be scheduled for an examination before an appropriate physician regarding the etiology of his claimed erectile dysfunction, rectal dysfunction and peripheral neuropathy of the lower extremities.  

The Board recognizes that the July 2009 VA examiner stated that the Veteran had no neurologic disease or other disability associated with his diabetes mellitus.  However, the Veteran has reported erectile dysfunction and rectal dysfunction.  The Veteran is certainly competent to attest to the existence of symptomatology associated with these conditions, yet they were not even addressed by the July 2009 VA examiner.  Also, regarding the peripheral neuropathy of the lower extremities, the examiner should opine as to whether the more recent symptomatology of tingling in the thighs is evidence of a disability separate and distinct from any symptoms associated with the Veteran's spondylosis, and if so, whether it is at least as likely as not that this disability is secondary to the Veteran's diabetes mellitus.  If not, the examiner should opine as to whether any preexisting neurological deficits of the lower extremities have been aggravated as a result of the Veteran's service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any additional evidence he may have in support of his claim.  If any additional evidence is provided it must be associated with the claims file.  If the Veteran identifies additional relevant treatment, then, after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be scheduled for a VA examination before an appropriate examiner regarding his claimed erectile dysfunction, rectal dysfunction and peripheral neuropathy of the lower extremities.  Separate examinations may be scheduled if deemed necessary.  The examiner(s) assigned to the Veteran's claim must be provided with the Veteran's claims file and a copy of this remand.  The examination report should reflect that these items were reviewed.  After performing all indicated tests and studies, the examiner should address the following:

(a) Does the Veteran currently suffer from erectile dysfunction?  If so, is it at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus?  

(b) Does the Veteran currently suffer from rectal dysfunction?  If so, identify the specific disability and opine as to whether it is at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus.  

(c) Finally, does the Veteran currently suffer from a neurological disorder of the lower extremities that is separate and distinct from any symptomatology associated with spondylosis?  If so, is it at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus?  The examiner must take into consideration the Veteran's report of new symptomatology over the last 4 to 6 months during his July 2009 VA examination.  

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions must be considered and discussed.  

If an opinion cannot be provided regarding any issue without resort to mere speculation, then the examiner must describe in detail why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




